EXHIBIT SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA At and For the Year Ended December 31, (Dollars in thousands, except per share amounts) 2008 2007(1) 2006 2005 2004 Financial Condition Data: Total assets $ 4,002,050 $ 3,557,818 $ 2,300,219 $ 2,392,394 $ 2,332,730 Cash and cash equivalents 44,389 58,327 21,074 32,927 32,352 Investment securities available-for-sale 1,142,154 968,609 348,484 359,444 434,742 Investment securities held-to-maturity 76,014 111,986 130,357 163,320 205,584 Loans receivable, net 2,387,677 2,097,581 1,671,457 1,716,057 1,558,159 Deposits 2,741,679 2,465,163 1,678,054 1,665,821 1,608,585 Federal Home Loan Bank Advances 174,750 185,750 196,550 312,797 395,104 Other borrowed funds 405,304 221,372 98,346 95,414 14,232 Stockholders’ equity 610,540 619,797 280,415 278,372 270,116 Operating Data: Interest income $ 192,926 $ 157,894 $ 127,326 $ 117,091 $ 108,080 Interest expense 78,915 73,774 62,896 51,363 41,943 Net interest income 114,011 84,120 64,430 65,728 66,137 Provision for loan losses 18,901 2,470 1,575 1,703 2,400 Net interest income after provision for loan losses 95,110 81,650 62,855 64,025 63,737 Non-interest income 23,604 13,372 10,531 10,862 3,168 Non-interest expenses 98,303 101,032 59,439 56,961 50,577 Income (Loss) before income taxes 20,411 (6,010 ) 13,947 17,928 16,328 Income tax expense (benefit) 3,865 (4,465 ) 2,322 4,728 4,704 Net income (loss) $ 16,546 $ (1,545 ) $ 11,625 $ 13,200 $ 11,624 Average common shares outstanding – Basic and Diluted 78,702,419 61,374,792 45,792,775 45,792,775 45,792,775 Net (loss) earnings per share - Basic and Diluted $ 0.21 $ (0.03 ) $ 0.25 $ 0.29 $ 0.25 Dividends per share (2) $ 0.00 $ 0.01 $ 0.00 $ 0.00 $ 0.00 (1) 2007 financial results reflect the acquisition of FMS Financial Corporation and the Company’s minority stock offering. (2) Reflects dividends paid to Beneficial Savings Bank MHC, in April 2007, prior to Beneficial Mutual Bancorp’s minority stock offering in July 2007. See Note 3, “Minority Stock Offering and Mergers and Acquisitions”, of the Notes to the Consolidated Financial Statements for further discussion. 1 At and For the Year Ended December 31, (Dollars in thousands) 2008 2007 2006 2005 2004 Performance Ratios: Return on average assets 0.44 % (0.05 )% 0.49 % 0.56 % 0.51 % Return on average equity 2.70 (0.35 ) 4.04 4.83 4.44 Interest rate spread (1) 2.86 2.59 2.45 2.57 2.73 Net interest margin (2) 3.33 3.17 2.87 2.90 3.03 Other expenses to average assets 2.60 3.48 2.51 2.40 2.22 Efficiency ratio (3) 71.43 102.68 79.29 74.37 72.98 Average interest-earning assets to average interest-bearing liabilities 119.98 120.96 114.86 114.80 115.75 Average equity to average assets 16.26 15.06 12.20 11.52 11.49 Capital Ratios (4): Tier 1 capital to average assets 11.25 12.20 11.73 11.37 11.40 Tier 1 capital to risk-weighted assets 17.80 19.80 17.66 16.83 17.95 Total risk-based capital to risk-weighted assets 19.05 20.92 18.78 17.91 19.18 Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.52 1.10 1.03 0.99 1.09 Allowance for loan losses as a percent of non-performing loans 97.00 143.10 213.09 331.32 278.17 Net charge-offs to average outstanding loans during the period 0.24 0.08 0.07 0.10 0.14 Nonperforming loans as a percent of total loans 1.57 0.77 0.48 0.30 0.39 Nonperforming assets as a percent of total assets 1.52 0.59 0.48 0.35 0.39 Other Data: Number of offices (5) 72 72 39 38 35 Number of deposit accounts 276,377 284,742 163,140 163,740 164,827 Number of loans 65,951 62,017 61,478 67,242 70,430 (1) Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost on average interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents other non-interest expenses divided by the sum of net interest income and non-interest income. (4) Ratios are for Beneficial Bank. (5) During 2008 one new office was opened, one office was relocated to a new building and one office was closed. Two additional offices were opened in fiscal 2007 and 31 additional offices were acquired in the FMS Financial merger. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION Overview Our principal business is to acquire deposits from individuals and businesses in the communities surrounding our offices and to use these deposits to fund loans. We also seek to broaden relationships with our customers by offering insurance and investment advisory services. We focus on providing our products and services to two segments of customers: individuals and small businesses. The history of Beneficial Bank (the “Bank”) dates back to 1853. Over the years, we have expanded primarily through internal growth, reaching $4.0 billion in assets at December 31, 2008. In 2004, the Bank reorganized into the mutual holding company structure, forming Beneficial Mutual Bancorp, Inc. (the “Company”), a federally chartered stock holding company, as its holding company and Beneficial Savings Bank MHC (the “MHC”), a federally chartered mutual holding company, as the sole stockholder of the Company. In 2005, we completed the acquisition of Northwood Savings Bank, located in the Fishtown area of Philadelphia and acquired the insurance firm Paul Hertel & Co., Inc. through our subsidiary Beneficial Insurance Services, LLC. Our goal in this acquisition was to provide property, casualty, life, health and benefits insurance to individual and business customers with a focus on strengthening our fee income and overall earnings. On July 13, 2007, the Company completed its minority stock offering, raising approximately $236.1 million, and acquired FMS Financial Corporation, the parent company of Farmers & Mechanics Bank (together, “FMS Financial”).
